Citation Nr: 0917836	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  01-04 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for status-post 
decompressive lumbar laminectomy and lumbar spinal stenosis, 
claimed as a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran testified before the undersigned at a Travel 
Board hearing in June 2004. A transcript of that hearing is 
associated with the claims folder and has been reviewed.

In January 2005, the Board remanded the claim for further 
development.  The claim has since returned to the Board for 
further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the June 2004 Travel Board hearing, as well as in 
prior written statements, the Veteran indicated that he 
suffered a back injury while playing football in service, and 
attributes his current lumbar spine disability to such 
injury.  He was initially treated at the base dispensary and 
was later hospitalized at an Army hospital in Kokura, Japan.  
He has submitted a copy of an article from "The Evening 
Times," dated in December 1952, which reflects that he was 
one of the stars on the Army Football team in Kokura, Japan.  

Despite extensive efforts to locate the Veteran's service 
treatment records, they are unavailable.  In this regard, 
according to a March 2009 memorandum, the RO issued a formal 
finding of the unavailability of the Veteran's service 
treatment records from the National Archives and Records 
Administration.  In such circumstances, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has 
a heightened duty in a case where the service medical records 
are unavailable).

The Veteran's post-service medical records do not reveal a 
medical opinion regarding the etiology of his current back 
disability.  The Veteran relates his current back disability 
to his reported back injury during service.  The United 
States Court of Appeals for Veterans Claims has held that a 
Veteran is competent to testify to factual matters of which 
he had first-hand knowledge.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In addition to the newspaper 
article submitted, the Veteran has submitted various lay 
statements in support of his claim from family members who 
indicate that the Veteran injured his back while playing 
football during his military service.  Also, the Veteran's 
friend, J.W.C., stated that the Veteran has had physical back 
problems from August 1955 to the present, explaining that he 
first met the Veteran in August 1955 when they became 
employed at Albany Corrugated, Inc.  

To date, the Veteran has not yet been afforded an examination 
with regard to the onset and/or etiology of his current back 
disability.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is: (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule a VA 
examination of the spine to determine the 
nature, extent, onset and etiology of any 
currently diagnosed lumbar spine 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including X-rays, should be performed, 
and all findings should be reported in 
detail.  

The examiner should comment on the 
Veteran's report regarding the onset and 
continuity of his lumbar spine disability 
since service and the lay statements with 
regard to the Veteran's back injury since 
service, and opine as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
lumbar spine disability is related to or 
had its onset during service, to include 
the reported back injury while playing 
football.  The rationale for all opinions 
expressed should be provided in a legible 
report.

2.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted in full, the RO 
should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




